       Case 2:17-cv-00119-SPL Document 100 Filed 01/24/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CV-17-00119-PHX-SPL
      James W. Denby, et al.,
 9                                              )
                                                )
                         Plaintiffs,            )   ORDER1
10                                              )
      vs.
11                                              )
                                                )
      City of Casa Grande, et al.,              )
12                                              )
13                       Defendants.            )
                                                )
14                                              )

15          Having reviewed Plaintiffs’ Motion for Extension of Time to File Dispositive
16   Motions, or in the Alternative, Motion for Rulings on Pending Motions in Order Presented
17   (Doc. 89) and Plaintiffs’ Motion to Deny or Stay Defendants’ Motion for Summary
18   Judgment (Doc. 95),
19          IT IS ORDERED that the Motion to Stay the Motion for Summary Judgment (Doc.
20   95) is denied. Plaintiffs must respond to the Motion for Summary Judgment by February
21   15, 2019, and Defendants shall reply by March 1, 2019. No extensions will be granted.
22          IT IS FURTHER ORDERED that the Motion for Extension of Time to File
23   Dispositive Motions (Doc. 89) is denied as moot because Defendants’ Motion for
24   Summary Judgment (Doc. 91) is now on file.
25   ///
26   ///
27
28          1
                This Order supersedes the Court’s January 22, 2019 Order (Doc. 99).
      Case 2:17-cv-00119-SPL Document 100 Filed 01/24/19 Page 2 of 2




 1         IT IS FURTHER ORDERED that the Motion for Rulings on Pending Motions in
 2   Order Presented (Doc. 89) is denied.
 3         Dated this 23rd day of January, 2019.
 4
 5
                                                   Honorable Steven P. Logan
 6                                                 United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
